David C. Benoit Vice President, Finance and CFO Connecticut Water Service, Inc. NASDAQ:CTWS 93 West Main Street Clinton, Connecticut 06413-1600 860.669.8630 Ext. 3030FAX 860.669.9326 email:dbenoit@ctwater.com December 17, 2008 Via EDGAR Transmission and Facsimile: 202-772-9202 H. Christopher Owings, Assistant Director Blair F. Petrillo, Attorney Advisor Division of Corporation Finance U.S. Securities and Exchange Commission Station Place 100 F. Street, N.E. Washington, D.C. 20549 FOR COMMISSION USE ONLY Re: Registration Statement on Form S-3 Filed October 8, File No.: 333-153910 – Request for Acceleration of Effectiveness Dear Mr.
